Citation Nr: 0843486	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-06 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for low 
back strain with degenerative disc disease of the lumbar 
spine (low back disability), prior to August 4, 2004.

2.  Entitlement to a rating in excess of 40 percent for low 
back disability, since August 4, 2004.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions in September 1994 and 
November 2004 by the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
entitlement to the benefits currently sought on appeal.  
Specifically, in May 1994, the veteran brought a claim for an 
increased rating for his back disability.  By rating decision 
in September 1994, the RO denied the claim.  The veteran 
perfected an appeal by filing a timely Substantive Appeal in 
August 1995, within two months of the June 1995 Statement of 
the Case.  Unfortunately, the claim was not certified to the 
Board.

In the meantime, the veteran brought an additional claim for 
an increased rating in April 2005, along with a TDIU claim.  
The November 2004 rating decision denied both claims; the 
veteran perfected an appeal of that decision.  Accordingly, 
the Board has jurisdiction over the increased rating claim 
which has been pending since May 1994, as well as the TDIU 
claim pending since April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As described above, the veteran's back disability claim has 
been pending since May 1994.  During the course of the 
appeal, the rating criteria for evaluating disabilities of 
the spine were amended, effective in September 2002 and 
September 2003.  His current rating was promulgated solely 
upon the post-amendment regulatory scheme and evidence 
obtained after April 2005.  The veteran has not received 
notice of the pre-amendment criteria and the RO has not 
considered all the pertinent evidence during this extended 
appellate period.  Thus, the Board has no discretion and must 
remand this claim.

The veteran's last VA examination was in August 2005.  Given 
that the appeal must be remanded for notice and 
readjudication, it is appropriate for the veteran to be 
reevaluated.  Furthermore, it appears from the record that 
the veteran receives regular treatment through VA.  The file 
is current only to February 2005.  The more recent outpatient 
clinical records must be associated with the claims file. 

The veteran's TDIU claim hinges upon the severity of his 
service-connected back disability.  As that claim must be 
remanded, so too must the TDIU claim, as the two are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).

As a final matter, review of the record reveals that adequate 
notice under 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159 (2008) and relevant case law has not been provided.  
Corrective notice must be sent.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that to 
substantiate his claim for an increased 
rating for his back disability, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his back 
disability and the effect that worsening 
has on his employment and daily life.  
Examples of the types of medical and lay 
evidence that the veteran may submit must 
also be included.  

The letter must indicate that a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  It 
must also provide notice with respect to 
the requirements of 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and 
Injuries of the Spine, for a rating based 
on strain and intervertebral disc 
syndrome, both before and after the 2002 
regulatory amendments. 

2.  Obtain any outstanding VA outpatient 
clinical records for this veteran, since 
February 2005.

3.  Schedule the veteran for a VA spine 
examination to determine the current 
severity of his service-connected low back 
disability.  Range of motion testing, and 
all other tests and studies deemed 
necessary, must be conducted.  The 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the low 
back.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of low back.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner also 
must identify any neurological symptoms 
that are associated with the strain and 
express an opinion as to their severity.  
If bed rest is prescribed by the 
physician, it should be so noted.  
Thereafter, the examiner should opine as 
to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected back disability renders 
him unable to secure or follow a 
substantially gainful occupation.  A 
rationale for any opinion offered is 
requested in a legible report.

4.  Thereafter, readjudicate the issues on 
appeal.  Referable to the back claim, this 
must include an analysis of the criteria 
for strain both before and after the 2002 
and 2003 regulatory amendments.  The 
veteran's TDIU claim must then be 
reconsidered.  The veteran should then be 
furnished a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

